Citation Nr: 0933947	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  99-19 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty for training (ACDUTRA) from February 
1964 to July 1964, with additional ACDUTRA periods in July 
1967, July 1968, and July 1969.  The Veteran died in March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on March 25, 
2008, which vacated an October 2006 Board decision and 
remanded the case for additional development.  The issue 
initially arose from a June 1999 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in July 2008.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  A total service-connected disability rating was not in 
affect for 10 years at the time of the Veteran's death and 
there is no indication that he was otherwise entitled to 
receive a total rating for 10 years prior to his death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (before and after January 21, 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2004 and December 2008.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist in completing her claims and identified 
her duties in obtaining information and evidence to 
substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that, when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death), VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Board finds that the December 2008 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) and Hupp, supra.  At the time of his death the 
Veteran was not service connected for any disability.  The 
record shows the appellant was informed about the information 
and evidence not of record that was necessary to substantiate 
her claim, the information and evidence VA would seek to 
provide, and the information and evidence she was expected to 
provide. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

1318 Claim

VA law provides that a surviving spouse may establish 
entitlement to DIC in the same manner as if the veteran's 
death were service connected where it is shown that the death 
was not the result of willful misconduct, and the veteran (1) 
was continuously rated totally disabled for the 10 years 
immediately preceding death, (2) was rated totally disabled 
upon separation from service, was continuously so rated, and 
died more than five but less than ten years after separation 
from service, or (3) was a former prisoner of war who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(West 
2002); 38 C.F.R. § 3.22(a) (effective January 21, 2000).  The 
phrase "entitled to receive" is defined as a situation 
where, at the time of death, the veteran had service-
connected disability(ies) rated totally disabling by VA, but 
was not receiving compensation because, in part, the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b)(3).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Rodriguez v. Peake, 511 F3d 1147 (Fed. 
Cir. 2008), found that the application of the January 21, 
2000, amendment to section 3.22 did not create an unlawful 
retroactive effect because it did not retrospectively 
diminish any rights to benefits.  

In this case, the appellant's claim was received by VA in 
November 1999.  VA records show that at the time of the 
Veteran's death service connection was not established for 
any disability.  His initial application for service 
connection compensation benefits was received in January 1994 
and a claim for entitlement to service connection for 
dementia secondary to Mustard gas exposure was denied in 
December 1994.  There is no evidence of any earlier claim or 
rating determination for service connection.  Records show 
the Veteran died in March 1999.  The issue of entitlement to 
service connection for the cause of the Veteran's death is 
separately adjudicated.

Based upon the evidence of record, the Board finds that a 
total rating was not in effect for 10 years prior to the 
Veteran's death and there is no indication that he was 
otherwise entitled to receive a total rating for the 10 years 
prior to his death under applicable VA law because of CUE in 
a prior determination.  He last served on ACDUTRA in 1969 and 
he was not a former prisoner of war.  There is no basis in VA 
law to allow the benefits sought as to this specific matter.  
Therefore, entitlement to DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318(b) is denied.


REMAND

In its March 2008 order the Court by incorporating the 
findings of a joint motion for remand, in essence, found that 
additional development was required to verify the Veteran's 
reported exposure to toxic chemicals, mustard gas, and 
phosgene used in bomb production during multiple ACDUTRA 
periods at the Pine Bluff Arsenal in Arkansas.  The Court 
also found that VA should have requested the appellant 
identify any individuals with knowledge of the Veteran's 
possible exposure to chemicals.  

The Board notes that the appellant was requested by 
correspondence dated in December 2008 to provide additional 
information as to any individual witnessing any such events.  
VA records dated in April 2009 note that a Department of 
Defense database indicated the Veteran was not a participant 
in the Mustard gas, Chem-Bio, or Project 112/SHAD programs.  

The Board also notes that evidence added to the record in 
January 2007 includes statements from R.U., a fellow 
serviceman, and from R.W.C., the Veteran's platoon sergeant 
at the Pine Bluff Arsenal.  R.W.C. reported that the Veteran 
had been assigned to work parties that were required to haul 
chemicals to a chemical disposal area.  There is no evidence 
indicating any doubt as to the veracity of these statements 
nor any evidence contradicting the Veteran's own reports as 
to his activities during ACDUTRA.  These statements are 
presumed creditable based upon the available evidence.

The medical evidence of record, however, includes 
inconsistent opinions as to the etiology of the dementia 
disorder that resulted in the Veteran's death.  Private 
treatment records show that a January 1994 statement from 
R.W.H., III, M.D., noted the Veteran had a dementia syndrome 
that was very unusual for his age group and that possible 
etiology included chemical exposure versus chronic alcohol 
intake versus Alzheimer's disease.  It was further noted 
these were "very difficult to differentiate."  In an August 
1999 statement D.E.S., M.D., Associate Professor and Chief of 
the Neurology Section, Department of Medicine and Neurology, 
Duke University Medical Center, reported there was "no doubt 
in [his] mind that chemical exposures during military service 
is the most likely cause in [the Veteran] for this dementia 
syndrome to have occurred at such a young age."  It was 
further noted that it was well established that 
frontotemporal dementias have a significant environmental 
etiology of chemical exposures; however, no specific medical 
literature was identified in support of this opinion nor was 
a specific chemical agent identified as the cause for the 
development of the syndrome.  A September 2005 VA examiner 
reviewed the evidence of record at that time and found it was 
less likely than not that there was a link between chemical 
exposure and dementia.  No rationale for the opinion was 
provided.  Therefore, additional development is required 
prior to appellate review.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The U.S. Army and Joint Services 
Records Research Center (JSRRC) should 
be requested to verify the Veteran's 
claimed exposure to toxic chemicals, 
mustard gas, and phosgene used in bomb 
production at Pine Bluff Arsenal or to 
provide evidence indicating whether or 
not military records indicate any 
activities involving these materials at 
Pine Bluff Arsenal from February 1964 
to July 1964 or in July 1967, July 
1968, or July 1969.  If unable to 
provide such information, they should 
be asked to identify the agency or 
department that may provide such 
information and follow-up inquiries 
should be conducted accordingly.  

2.  The record should be reviewed and 
specific determinations provided, based 
on the complete record, as to 
verification of any chemical exposure.  
In reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The 
appellant should be notified of these 
determinations and afforded the 
opportunity to respond  

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA toxicologist 
or VA neurologist for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that frontotemporal 
dementia developed as a result of any 
verified chemical exposure during 
service.  The examiner should be notified 
of the specific determinations as to any 
verified chemical exposure.  

Opinions should be provided based upon a 
review of any relevant medical 
literature, a review of the medical 
evidence of record, and sound medical 
principles.  All findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


